           Case 1:19-cv-01224-AWI-EPG Document 67 Filed 08/13/21 Page 1 of 2


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6    JOSE ACOSTA,                                         CASE NO. 1:19-cv-01224-AWI-EPG
 7                          Plaintiff,
                                                           ORDER VACATING DATES FOR
 8                   v.                                    PRETRIAL CONFERENCE AND TRIAL
 9    MARIA DEL CARMEN PARRA PEREZ,
      et al.,
10
                            Defendants.
11

12

13          Plaintiff Jose Acosta proceeds with an action under the American with Disabilities Act, 42
14 U.S.C. § 12101 et seq., and related state law against Defendants Thu Huynh, Ngoc Tran, and

15 THNBT LLC. Doc. No. 50. A pretrial conference is set for August 25, 2021, and a jury trial is set

16 for November 2, 2021. Doc. No. 35. At this time, however, all three Defendants are in default

17 (Doc Nos. 54 and 63) and Plaintiff’s motion for default judgment against Defendants is pending

18 before the magistrate judge (Doc. No. 58). Given the status of the case, the Court finds that the

19 currently set dates for a pretrial conference and jury trial are not practical. Thus, the Court will

20 vacate these dates. It will also withhold entry of any new dates until the default judgment

21 proceedings are resolved.

22
     ///
23

24 / / /

25
     ///
26
27

28
          Case 1:19-cv-01224-AWI-EPG Document 67 Filed 08/13/21 Page 2 of 2


 1                                            ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The dates set for a pretrial conference (August 25, 2021) and a jury trial (November
 4              2, 2021) are VACATED; and
 5        2.    Once proceedings on Plaintiff’s motion for default judgment conclude, the Court
 6              will enter additional orders, as necessary, to address any remaining matters.
 7
     IT IS SO ORDERED.
 8

 9 Dated: August 13, 2021
                                             SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
